DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 9-17-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4-7, 9-10, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimori (US 2006/0027024 A1).

Regarding claims 1  & 16 Fujimori teaches a body 30 having a base component 31 and a top component [0006] which are coupled together (fig. 1) for movement relative to each other (intended use recitation); and a pressure gauge 10  coupled to the body 30 and in communication therewith to display 12 a pressure applied to the body 30 as a result of the one of the crimp jaws 50 contacting the base component 30 (fig. 1, 5 & 7B)  and the other of the crimp jaws 50 contacting the top component [006][0048] to thereby measure a crimping pressure ( via biting pressure sensor 2) delivered by the crimping tool (abstract)[0049][0052-[0055].

Regarding claims 4 & 18 Fujimori teaches a holding mechanism 300 which maintains a pressure reading on the pressure gauge 10 until the holding mechanism is released.

Regarding claims 5 & 19 Fujimori teaches at least one piston 3 4 55 positioned between the base component and the top component, the at least one piston 3 4 55 being compressed when the top component and the base component 31 are moved toward one another during a pressure measurement of the crimping tool [0007][0009][0052][0053][0058].

Regarding claim 6 first and second pistons 3 4  spaced from each other in the body 30 such that the crimping tool 50 engages the body for a pressure measurement between the first and second pistons 3 4.

Regarding claims 9 & 21  Fujimori teaches measures a pressure delivered directly by the crimp jaws of the crimping tool 50 (fig. 1, 5 & 7B).

Regarding claim 10 Fujimori teaches the pressure gauge further comprises a hydro mechanical manometer (fig. 1, 5 & 7B).

Allowable Subject Matter

4.	Claims 2-3, 8, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2-3 & 17, neither Fujimori nor the cited pertinent art anticipate or render obvious a pressure / force measuring device for a crimping device comprising a saddle formed in the body to thereby position the pair of opposing crimp jaws on the body, wherein the saddle further comprises: a base component saddle portion; and a top component saddle portion. Regarding claims 8 & 20, neither Fujimori nor the cited pertinent art anticipate or render obvious a pressure / force measuring device for a crimping device comprising a pressure measuring device accommodates crimping tools produced by a plurality of crimping tool manufacturers

5.	Claims 11-15 & 21-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Neither Fujimori nor the cited pertinent art anticipate or render obvious a pressure / force measuring device for a crimping device comprising saddle formed in the body to thereby position the pair of opposing crimp jaws on the body, wherein the saddle further comprises a base component saddle portion and a top component saddle portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20220085562 A1 METHOD AND DEVICE FOR CHECKING THE QUALITY OF A CRIMPING
US 20220077642 A1 METHOD AND DEVICE FOR MONITORING THE STATE OF PRESSING ELEMENTS OF A CRIMPING DEVICE
US 20210323136 A1 Hydraulic power tool for crimping, shearing, or cutting work piece, has window whose portion is positioned on third surface, where window covers indicator light, and grip extends from body away from first surface
US 4823455 A Radiator crimping and decrimping tools
US 3940838 A Crimping tool for cable connector

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856